Citation Nr: 1630543	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  10-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 1990, from October 2001 to September 2002, and from February 2003 to February 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014, the Board remanded this case and instructed the RO to request the Veteran's service treatment records (STRs) from 1986 to 1990, and STRs from his service in the Reserves from 1990 to 1995.  The RO was additionally instructed to seek these records from the National Personnel Records Center (NPRC) located in St. Louis, Missouri, the Air Force Personnel Center at Randolph Air Force Base, and the Air Reserve Personnel Center in Denver, Colorado.  As described more fully below, the RO sent several letters to each of the facilities and to the Veteran seeking the requested documents.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.   Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not chronically worsened by service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notices in August 2006, December 2006 and November 2010 correspondences.  Thereafter, the claims were readjudicated in a July 2015 supplemental statement of the case.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2015 supplemental statement of the case.  

With respect to VA's duty to assist, in response to the August 2014 Remand the RO attempted to obtain the Veteran's missing service treatment records (STRs) from the Records Management Center (RMC).  In addition, in October 2014 letters, the RO requested copies of treatment records from the Texas and Colorado National Guard.  The Board notes that the RO sent follow-up requests for these records.  In a November 2014 communication, the RMC notified the RO that they were unable to locate the Veteran's STRs after several searches of their files.  The Veteran was notified that STRs from 1990 to 1995 were unavailable in a November 2014 letter from the RO.  The Veteran notified the RO in January 2015 that he never served in the Texas or Colorado National Guard.  In April 2015 communications, the RO requested the Veteran's STRs from March 1986 to January 1990 from the RMC, and requested copies of all records from the Air Force Personnel Center.  In a June 2015 communication, the RMC stated that the Veteran's records were not located.  Finally a July 2015 Misdirected Development Memorandum determined that the August 2014 remand directing the RO to request records from Randolph Air Force Base and the Air Reserve Personnel Center was in error.  The Memorandum further determined that a review of VBMS indicated that active duty STRs from 1986 to 1990 and from 1990 to 1995 existed in the claims file and that development to the appropriate agencies for STRs was not necessary.

The Board therefore finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim being decided herein, including efforts to obtain the Veteran's missing STRs.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service medical records.  The Board finds, however, that in light of evidence showing that there is no reasonable possibility that any missing records may be located or recovered, no useful purpose would be served in remanding this matter for more development.  In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this issue has been consistent with said provisions.  Accordingly, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. 

In addition, VA has obtained examinations with respect to the Veteran's claim on appeal that occurred in February 2015.  The Board found the February 2015 VA examination not adequate to adjudicate the issue on appeal because it did not consider the available records from the Veteran's first and second periods of active service and did not provide a rationale for the determination that the Veteran's hypertension was not aggravated by military service.  In an October 2015 VHA directive, the Board referred the case to a specialist for a medical opinion.  A new medical opinion was obtained in March 2016.  The Board has reviewed the March 2016 medical opinion, and finds that it is adequate to adjudicate the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

1. Factual Background

The Veteran seeks entitlement to service connection for hypertension.  Specifically, the Veteran asserts that his hypertension occurred in service and that Reserve records dated approximately one year after service included a diagnosis of hypertension.  Alternatively, the Veteran asserts that he was diagnosed with hypertension prior to his second and third periods of active duty and that his condition was aggravated during those periods of service.

Initially, the Board notes that the Veteran's STRs for his 1986-1990 period of service are incomplete.  The Veteran's file does contain the November 1985 enlistment examination which is negative for hypertension and lists the Veteran's blood pressure as 128/76.  Additional service treatment records from the first period of service, including the separation examination, are not available.  The Board does note that during a November 2013 Board Video Conference Hearing the Veteran testified that he had elevated blood pressure during his first period of service but that a doctor told him he was too young for medication.

The Veteran's STRs for the first five years of his Reserve service are also incomplete.  During the November 2013 Hearing, the Veteran testified that he was diagnosed with hypertension during his first Reserve examination in 1991.  An April 1990 periodic medical examination does not note hypertension and the Veteran's blood pressure was noted as 122/82.  In an April 1990 Report of Medical History, the Veteran denied experiencing high blood pressure in the past or at the present.  On a medical certification dated February 1992, the Veteran certified that he did not have any medical defect, disease or disability that would disqualify him from full military service.  A June 1994 Annual Medical Certificate shows that the Veteran reported taking medication related to extractions of his wisdom and molar teeth, but did not note high blood pressure or medication to treat high blood pressure.  A March 1995 periodic physical examination report noted high blood pressure from February 1995, that the Veteran was currently not on medication and that the last physical conducted was in April 1990.  The blood pressure reading taken during this examination was 140/80 and the Veteran was informed that he should follow-up with his private physician.  In a September 1995 letter, the Veteran's private physician stated a recent diagnosis of essential hypertension and asserted that the Veteran's condition was well controlled with medication.  The Veteran's blood pressure reading was 120/80.  

A January 1996 Annual Medical Certificate shows that the Veteran denied any current medical problems and that he was not currently on any medication.  An Annual Medical Certificate from April 1997 shows that the Veteran reported taking medication to treat high blood pressure.  Additional Annual Medical Certificates dated January 1998, October 1998 and August 1999 show that the Veteran denied any current medical problems and that he was not currently on any medication.  In an April 2000 periodic examination, the Veteran's hypertension was noted to be long-standing and controlled by medication.  In addition, a May 2000 record of medical care also noted that the Veteran's hypertension was controlled.

The Veteran's second period of active duty service was from October 2001 to September 2002.  His October 2001 pre-deployment health assessment did not list hypertension and the Veteran stated that he was in excellent health, had no medical problems, and was not taking any medications.  An October 2001 health record shows a blood pressure reading of 156/100.  In an April 2002 optometry record, the Veteran stated that he had previously been on medication for high blood pressure but that his physician had taken him off the medication.  In an August 2002 Health Risk Assessment, the Veteran reported that he was not on any medication and had not been told he had high blood pressure within the last year.

The Veteran served his third period of active duty service from February 2003 to February 2004.  A January 2004 medical assessment report shows that the Veteran was on blood pressure medication.  His February 2003 pre-deployment health assessment and a medical assessment report indicated that he was in excellent health, had no medical problems and was not taking any medication.  A May 2003 Dental Patient Medical History form shows that the Veteran had been on medication for his hypertension, but was taken off his medication.  Blood pressure readings included 168/100, 170/100 and 162/100.  The Veteran was provided a five-day blood pressure check later that month and the readings showed elevated blood pressure.  The Veteran was thereafter referred to his primary care physician with a diagnosis of chronic mild hypertension and the Veteran was prescribed blood pressure medication.  A July 2003 STR shows a blood pressure reading of 170/102 and noted that the Veteran's hypertension was not well controlled.  A September 2003 STR shows a blood pressure reading of 160/90 and notes that the Veteran ran out of his blood pressure medication.  In addition, the Veteran reported a blood pressure reading of 180/90 that he recorded at home.  In October 2003, the Veteran's hypertension was noted to be under "suboptimal control" and his blood pressure was 147/86.  One week later his hypertension was described as "stable" and his blood pressure was 128/86.  In October and December 2003, a VA physician increased the Veteran's blood pressure medication.  A STR from early December 2003 shows a blood pressure reading of 156/100 and noted that the hypertension was "not well controlled."  A later December 2003 STR shows a blood pressure reading of 133/89 and the Veteran's hypertension was classified as "stable."

Post-service medical records show that the Veteran continued taking blood pressure medication.  In June 2004, the Veteran's blood pressure was 120/72.  A July 2005 medical record shows that the Veteran reported that he was still taking his medication and was feeling well.  In December 2005, the Veteran's blood pressure was 158/94.  In July 2008, the Veteran was diagnosed with coronary artery disease after a myocardial infarction and he had three stents placed.  Two years later in 2010 the Veteran underwent double bypass graft surgery.

During a November 2013 Board Video Conference Hearing, the Veteran testified that he was called up from the Reserves, was deployed during Operation Iraqi Freedom and underwent a lot of stress.  The Veteran's representative stated that prior to deployment the Veteran's hypertension was well controlled, but that STRs from after his deployment show blood pressure that was out of control.   The Veteran claimed that his condition was aggravated during this period of service.  

In a February 2015 VA examination report, the examiner opined that the Veteran's hypertension "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In making this determination, the VA examiner found that based upon reasons why blood pressure could be elevated; there was no evidence of service aggravation.  The examiner further found that the Veteran's current hypertension was not caused by or a result of his military service because 95 percent of hypertension had an unknown cause.  The examiner also found that the Veteran's chemistries in service were normal and that no aspect of his military service or life is indicative in any medical literature to cause hypertension.

Following an October 2015 VHA directive, a March 2016 medical opinion was obtained.  The medical examiner reviewed the record and opined that "it is less likely as not" that the Veteran was diagnosed with hypertension during his first period of service (1986-1990).  The examiner determined that the Veteran was diagnosed with hypertension in 1995, was treated with blood pressure medication, and that his condition at that time was under control.  The examiner also noted that during the Veteran's second period of service, he was again diagnosed with hypertension, but not treated with blood pressure medication.  The examiner further noted that in 2003 the Veteran's blood pressure was again elevated and he was put on two medications which stabilized the condition.  After a review of this record, the examiner opined that "[i]t is less likely as not, the Veteran's hypertension manifested within one year of separation from active duty."  In addition, the examiner opined that "[i]t is less likely as not" that the Veteran's hypertension underwent an increase in severity during his second and third period of active duty.  In making this determination, the examiner found that the Veteran was not taking blood pressure medication on a regular basis which led to periods of high blood pressure.  Thus, the examiner opined that it "was as likely as not," that the increased blood pressure readings during the Veteran's second and third periods of service were due to the Veteran irregular use of medication.  The examiner further noted that coronary disease and myocardial infarction are most likely caused by atherosclerosis of the arteries and less likely caused by hypertension.

2. Legal Analysis

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015). 

The Board notes that when service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The record shows that the Veteran currently has hypertension.  The remaining question is whether the disorder manifested in service, within one year of service, or is otherwise related thereto.

The first objective evidence of hypertension is a March 1995 periodic examination report that notes high blood pressure dating from February 1995 and that the Veteran was currently not on medication.  In addition, the Board notes that only three months after his first period of active service, an April 1990 periodic medical examination did not flag any issues with hypertension and noted that the Veteran's blood pressure was 122/82.  Furthermore, in an April 1990 report of medical history the Veteran denied experiencing high blood pressure in the past or at present.  Lastly, the Veteran certified that he did not have any medical defect, disease or disability that would disqualify him from full military service in February 1992.  Based upon a review of the record, the March 2016 medical examiner found that it was "less likely as not" that the Veteran was diagnosed with hypertension during his first period of service or within one year following separation.  Accordingly, the Board finds that the weight of the evidence is against a finding that the Veteran's hypertension manifested in service.  

The Board recognizes the Veteran's claim that he was first diagnosed with hypertension within one year of separation from his first period of active duty.  The Veteran is competent to report purported diagnosis and symptoms of his hypertension.  38 C.F.R. § 3.159(a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that the evidence of record disputes such an assertion.  The Board also finds the March 2016 medical opinion the most probative as the examiner conducted a full review of the Veteran's record and determined that the evidence weighed against such a finding.  Accordingly, the Board finds that service connection on the basis that it manifested during the Veteran's first period of service is not warranted.  

With respect to whether there is evidence of aggravation during the Veteran's second and third periods of active duty, the Veteran testified during a November 2013 Board Video Conference Hearing that he underwent a lot of stress while deployed during Operation Iraqi Freedom.  In addition, during this hearing the Veteran's representative asserted that the Veteran's blood pressure was well controlled prior to his deployment, but became out of control after deployment.  However, the March 2016 medical examiner found that the Veteran did not take his blood pressure medication on a regular basis during this time, and that the periods of high blood pressure were "more likely than not" related to this factor.  The evidence of record supports this medical finding.  Specifically, a May 2003 Dental Patient Medial History noting elevated blood pressure also noted that the Veteran had been off his medication.  In addition, elevated blood pressure readings taken in September 2003 show that the Veteran was not taking his medication because his prescription ran out.  In addition, the examiner found that that coronary disease and myocardial infarction (conditions the Veteran was diagnosed with in July 2008) were most likely caused by atherosclerosis of the arteries and less likely caused by hypertension.  After reviewing the Veteran's record, the March 2016 examiner opined that it was "less likely as not" that the Veteran's hypertension underwent an increase in severity during his second and third period of active duty.  After reviewing the evidence, the Board finds the March 2016 medical opinion the most probative as to the issue of aggravation.  

Accordingly, the Board finds that the weight of the evidence demonstrates that the Veteran's hypertension did not increase in severity during service.  Because the evidence does not demonstrate a worsening of the Veteran's hypertension during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). 

The Board recognizes the Veteran's lay statements linking his hypertension to service.  However, while lay diagnoses are not categorically incompetent, the Board finds that the Veteran, as a lay person, is not competent to independently render an opinion as to etiology or aggravation of hypertension.  Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  As such, without evidence showing that the Veteran has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis of hypertension and service.  38 C.F.R. § 3.159(a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology or aggravation, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical examiner's opinion of record, who determined that the there was no nexus between the Veteran's hypertension and his military service.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale for them.

In sum, the Board finds that a preponderance of the evidence demonstrates that the Veteran's hypertension did not manifest or increase in severity during service and the claim for service connection for hypertension on a direct or aggravation basis must be denied.  The Board has considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b) (West 2014).   Accordingly, the claim for service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection, to include on a secondary basis, for hypertension, is denied





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


